Exhibit 10.47

 

Summary of Director Compensation

 

Set forth below is a summary of the compensation paid by MEMC Electronic
Materials, Inc. (the “Company”) to its directors.

 

Fees. Outside directors receive the following fees for their services on the
Board of Directors and its Committees:

 

  •   $40,000 annual Board retainer

 

  •   $10,000 additional retainer for Chairman of the Board

 

  •   $10,000 additional retainer for Chairman of the Audit Committee and $5,000
additional retainer for each member of the Audit Committee

 

  •   $5,000 additional retainer for Chairman of the Compensation Committee and
for Chairman of the Nominating and Corporate Governance Committee

 

  •   $1,000 for each Board meeting and each Committee meeting attended

 

Equity Compensation. Annual equity compensation is granted as follows:

 

  •   Upon initial election of the Board, outside directors who are not
affiliated with Texas Pacific Group, Leonard Green & Partners and TCW/Crescent
Mezzanine Management III LLC receive a grant of non-qualified stock options to
purchase 30,000 shares of MEMC common stock at an exercise price per share equal
to the fair market value per share on the date of grant. These options vest
ratably over three years. The grant of these stock options in the initial year
of service on the Board is in lieu of the award of restricted stock units (RSUs)
described below.

 

  •   Each year outside directors are awarded RSUs for shares of our common
stock. The RSUs vest ratably over two years. Each year, RSUs are awarded in an
amount such that the number of underlying shares of MEMC common stock has a
total value of $60,000 on the date the award is granted. The actual number of
RSUs to be awarded shall be determined in increments of 100 RSUs such that the
value of common stock underlying the RSUs is as close to $60,000 as possible.